DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Vedagarbha et al. (US Patent Application Publication #2020/0025799) teaches a mobile terminal test system comprising: a first mobile terminal test apparatus that outputs a first test signal to a device under test; a second mobile terminal test apparatus that outputs a second test signal to the device under test (Claim 35);  
 	the mobile terminal test system transmitting test signals including the first test signal and the second test signal to the device under test (Claim 35). 
 	Strid (US 2013/0183898) a control PC that controls the first mobile terminal test apparatus and the second mobile terminal test apparatus (Paragraph 0062).
 	Nurmi et al. (US 2009/0079438) wherein a first port of the first mobile terminal test apparatus and a second port of the second mobile terminal test apparatus are connected via a cable (Claims 1 and 5). 
 	Suetsugu et al. (US 2012/0196633) teaches wherein the first mobile terminal test apparatus includes a data generation unit that generates data of the test signals to be shared between the first mobile terminal test apparatus and the second mobile terminal test apparatus (Paragraph [0118]).  

Dependent claims 2-4 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heydron et al. (US Patent #9,766,270), Hsieh et al. (US 2018/0219636), Kong et al. (US 2017/0317769), Krogdahl et al. (US 2017/0001427), Hamilton (US 2015/0091594), Tamura (US 2013/0266044), Song et al. (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132